t c memo united_states tax_court barnabas e williamson petitioner v commissioner of internal revenue respondent docket no 23893-07l filed date barnabas e williamson pro_se randall l eager for respondent memorandum findings_of_fact opinion jacobs judge this case arises from a petition for judicial review pursuant to sec_6330 of respondent’s determination to proceed with collection of petitioner’s unpaid federal_income_tax liability for by way of levy the issue involved is whether respondent abused his discretion in denying petitioner a face-to-face hearing unless otherwise indicated all section references are to the internal_revenue_code findings_of_fact some of the facts have been stipulated the stipulated facts and the accompanying exhibits are incorporated herein by this reference at the time he filed his petition petitioner resided in north carolina petitioner failed to file a federal_income_tax return for respondent prepared a substitute for return pursuant to his authority under sec_6020 on date a notice_of_deficiency was mailed to petitioner petitioner did not file a petition in this court contesting respondent’s determinations therefore on date respondent assessed the tax and related additions to tax determined in the notice_of_deficiency as well as associated interest on the same day that the assessment was made respondent sent petitioner a notice_and_demand for payment of the deficiency and associated interest on date respondent sent petitioner notice of his intent to levy on petitioner’s assets to collect petitioner’s unpaid tax_liability for in response petitioner timely filed a form request for a collection_due_process or 1although the record does not specifically reveal that petitioner received the notice_of_deficiency petitioner does not assert otherwise or that the notice_of_deficiency was not properly and timely issued equivalent_hearing sec_6330 hearing attached to petitioner’s request was a form used by individuals adhering to principles espoused by the patriot network a national organization that advocates tax_avoidance activities as well as the frustration and delay of collection efforts by the internal_revenue_service irs that form contained a laundry list of requests including a request for a face-to-face hearing in addition the form listed potential defects in irs procedures and also listed arguments and requests that a taxpayer might make in a collection proceeding context petitioner placed an x in the blank by each item even though some of them are manifestly incorrect with respect to him the case was assigned to settlement officer james m payton of the irs’s appeals_office on date settlement officer payton sent petitioner a letter scheduling a telephone sec_6330 hearing for date pincite a m eastern daylight time the letter informed petitioner that the issues he raised are those that courts have determined are frivolous or appeals does not consider further the letter advised petitioner that because he raised only frivolous issues he was not entitled to a face-to-face hearing petitioner was informed that he would be allowed a face-to-face conference with respect to any nonfrivolous issue provided he advised respondent of the nonfrivolous issue in writing or by telephoning settlement officer payton within days from the date of the letter petitioner was further informed that if he wished to discuss alternatives to the intended levy such as an installment_agreement or an offer-in-compromise he had to submit a completed form 433-a collection information statement for wage earners and self-employed individuals to settlement officer payton within days from the date of the letter petitioner did not respond to settlement officer payton’s letter nor did he call settlement officer payton on the scheduled date and time nevertheless settlement officer payton sent petitioner another letter on date stating even though you missed your scheduled telephone conference i am giving you another opportunity to provide me any additional information you want me to consider prior to closing your collection_due_process case on a form 433-a was attached to the letter for petitioner to complete if he wanted to pursue an alternative to the proposed levy on date settlement officer payton sent a third letter to petitioner to which was attached a form_4340 certificate of assessments payments and other specified matters for petitioner’s federal_income_tax petitioner responded to this letter on date stating the law sec_6330 has no provision for a telephone conference i have met the criteria for a face to face conference i’m entitled to a face to face cdph please schedule one for me settlement officer payton did not grant petitioner a face- to-face hearing on date the appeals_office issued a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy and rejecting all of petitioner’s arguments an attachment to the notice_of_determination written by settlement officer payton noted that petitioner did not offer any collection alternatives settlement officer payton reviewed the administrative file transcripts and verified that the requirements of all applicable law and administrative procedure were met and the proposed levy action with respect to the collection of petitioner’s unpaid federal_income_tax for appropriately balanced the need for efficient collection of tax with petitioner’s legitimate concerns that the collection action be no more intrusive than necessary on date petitioner filed a petition in this court challenging respondent’s intended collection action at trial petitioner advanced several unfocused and incongruous lines of argument petitioner then proceeded to challenge the credentials of respondent’s counsel and catechize the court mr williamson and i would like to state for fact i want to see the certified copy of a power_of_attorney of him respondent’s counsel to be in this court right now the court i don’t think he needs one sir mr williamson well i do the court okay unfortunately i-- mr williamson i’m the secured party creditor your honor the court okay mr williamson so if there’s anybody else that has a claim against me under ucc laws i’m the first priority so unless the government has a claim against me i want to see it do you the court have a claim against me the court mr williamson i don’t think we’re going to answer your questions all i can say is i think your assertions do not have legal merit this is not a case involving the ucc mr williamson well your honor aren’t we under public policy the court pardon mr williamson aren’t we under the public policy the court again i’m not going to answer any questions you will hear my result in my opinion mr williamson okay your honor i should say we are under public policy and you hold my remedy the court i hear you opinion a standard of review this case involves a review of respondent’s determination to proceed with collection of petitioner’s unpaid federal_income_tax additions to tax and interest for by way of levy sec_6330 hearings concerning levies are conducted in accordance with sec_6330 after the commissioner issues his notice_of_determination following an administrative hearing a taxpayer has the right to petition this court for judicial review of the determination sec_6330 our review of the determination is subject_to the provisions of sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability if he she received a notice_of_deficiency for the tax_year in question or otherwise had an opportunity to dispute the underlying tax_liability sec_6330 in such a case we review the commissioner’s determination for abuse_of_discretion see 114_tc_604 114_tc_176 an abuse_of_discretion is defined as any_action that is unreasonable arbitrary or capricious clearly unlawful or lacking sound basis in fact or law 439_us_522 112_tc_19 petitioner was issued a notice_of_deficiency for and does not dispute that he received it but he did not file a petition with this court petitioner is therefore not entitled to raise his underlying tax_liability for in this proceeding and we review respondent’s determination to proceed with the proposed collection action for abuse_of_discretion b petitioner’s request for a face-to-face sec_6330 hearing petitioner asserts that his sec_6330 hearing was invalid and unlawful because it was scheduled to be held by way of a telephone conference and not by way of a face-to-face conference although a sec_6330 hearing may consist of a face-to- face conference a proper hearing may also occur by telephone or by correspondence under certain circumstances see 115_tc_329 sec_301 d q a-d6 proced admin regs sec_6330 hearings have historically been informal 115_tc_35 we have held that it is not an abuse_of_discretion if an appeals settlement officer denies a taxpayer’s request for a face-to-face sec_6330 hearing after determining that the hearing would not be productive on account of the taxpayer’s frivolous or groundless arguments see huntress v commissioner tcmemo_2009_161 summers v commissioner tcmemo_2006_219 ho v commissioner tcmemo_2006_41 the record demonstrates that a face-to-face conference would not have been productive petitioner’s meeting request contained general and nonspecific arguments many of which do not even apply to petitioner’s circumstances eg arguments with respect to a nonexistent notice_of_federal_tax_lien bankruptcy and spousal defenses the settlement officer granted petitioner a telephone conference and informed him that he could still qualify for a face-to-face conference if he would first identify a relevant nonfrivolous issue he intended to discuss despite being given this opportunity petitioner presented no such matter even after petitioner failed to call settlement officer payton at the appointed time for his conference call the settlement officer gave petitioner another opportunity to qualify for a face-to-face meeting by mailing petitioner a letter including form 433-a asking petitioner to propose a collection alternative petitioner’s only response was a letter stating that he met all the criteria for a face-to-face meeting under these circumstances it was not an abuse_of_discretion for settlement officer payton to conclude that a face-to-face meeting would not be productive hence settlement officer payton was not required to offer petitioner a face-to-face conference see clark v commissioner tcmemo_2008_155 summers v commissioner tcmemo_2006_219 see also 117_tc_183 c conclusion sec_6330 provides that an appeals settlement officer must take into consideration the verification that the requirements of applicable law and administrative procedure have been met and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary the notice_of_determination states and petitioner does not dispute that settlement officer payton verified that the requirements of all applicable law and administrative procedure were met and that the proposed levy action appropriately balanced the need for efficient collection_of_taxes with petitioner’s concerns that the levy be no more intrusive than necessary consequently we are satisfied that the mandate of sec_6330 has been met at trial respondent’s counsel requested that the court impose a penalty under sec_6673 on account of petitioner’s frivolous arguments during trial sec_6673 authorizes the court to require a taxpayer to pay a penalty to the united_states in an amount not to exceed dollar_figure whenever it appears to the court that the taxpayer instituted or maintained the proceeding primarily for delay or that the taxpayer’s position in the proceeding is frivolous or groundless petitioner’s position is frivolous and groundless petitioner failed to advance any argument with respect to respondent’s proposed collection action during trial he continually cited the uniform commercial code a work that is not relevant to this case he challenged respondent’s counsel’s credentials he questioned the court and was unresponsive to the court’s most basic questions such as where his current residence is moreover we find that petitioner filed his petition for purposes of delay therefore pursuant to the authority granted to the court under sec_6673 we require petitioner to pay to the united_states a penalty of dollar_figure we have considered all of petitioner’s assertions and to the extent not discussed herein we find them to be groundless irrelevant and or without merit to reflect the foregoing an appropriate order and decision will be entered
